Opinion issued July 26, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01071-CV
____________

W. FULTON BROEMER & ASSOCIATES, L.L.C. AND W. FULTON
BROEMER, Appellants

V.

CAMP WAMPUM, LTD. AND CAMP WAMPUM MANAGEMENT
GROUP, L.L.C., Appellees



On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2006-09514



MEMORANDUM OPINION
	Appellants have filed motions to reinstate and dismiss the appeal and
appellants represent to this Court that upon conference with appellees, appellees
agree to the motion.  Additionally, appellants have provided this Court with evidence
that the bankruptcy court has approved the parties' compromise settlement agreement
stipulating that the appeal be dismissed.  No opinion has issued.  Accordingly, we
grant the motion to reinstate the appeal, we lift the abatement of the appeal, and we
dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.